DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 (and, similarly claims 8 and 15) to recite at least “…a setting rod releasably secured relative to the mandrel by an annular shaped shear ring having straight parallel sides…”. Examiner notes that “straight parallel sides” is taken in its broadest reasonable interpretation in light of the specifications. With that being said, US Publication 2013/0240200 A1 (i.e. Frazier) teaches the cross section of at least 100 to show straight parallel sides about the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0240200 A1 (i.e. Frazier).

In regards to claim 1, Frazier discloses: A well plug (at least 200) for use in a subterranean well (abstract discloses a plug for isolating a wellbore), the well plug comprising: 
	a tubular mandrel (at least 210); 
	a seal element (at least 250) positioned on the mandrel (as shown in at least figures 2-3); and 
	a setting rod (at least 310) releasably secured relative to the mandrel by an annular shaped shear ring (at least 100 as shown in at least figures 2-3) having straight parallel sides (Examiner notes that “straight parallel sides” is taken in its broadest reasonable interpretation in light of the specifications; with that being said, cross section of at least 100 shows straight parallel sides about the threaded areas thereof), in which the shear ring is received in a counterbore in a lowermost end of the mandrel (as shown in at least figures 2-3), and in which the setting rod is configured to apply a compressive force to the mandrel during setting of the well plug (at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4), the setting rod being releasable for longitudinal displacement relative to the mandrel in response to a predetermined shear force applied to the shear ring (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom).

In regards to claim 2, Frazier further discloses: in which the shear ring (at least 100) is positioned longitudinally between a first annular shoulder that displaces with the setting rod, and a second annular shoulder that displaces with the mandrel (as shown in figures 2-3).

In regards to claim 4, Frazier further discloses: in which the second annular shoulder is formed in the mandrel (as shown in figures 2-3).

In regards to claim 5, Frazier further discloses: in which the seal element is positioned between first and second structures (at least 230, 235), the seal element being outwardly extendable in response to a decrease in a longitudinal distance between the first and second structures (as shown in the transitioning within figures 2-3; at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4).

In regards to claim 6, Frazier further discloses: in which the first structure displaces with the mandrel (as shown in the transitioning within figures 2-3; at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4).

In regards to claim 7, Frazier further discloses: in which the predetermined shear force is transmitted from the setting rod to the mandrel via the shear ring (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom).

In regards to claim 8, Frazier discloses: A well plug (at least 200) for use in a subterranean well (abstract discloses a plug for isolating a wellbore), the well plug comprising: 
	a tubular mandrel (at least 210); 
	a seal element (at least 250) positioned on the mandrel (as shown in at least figures 2-3); and 
	a setting rod (at least 310) releasably secured relative to the mandrel by a sleeve (at least 100) bonded to a surface, the sleeve having straight parallel sides (Examiner notes that “straight parallel sides” is taken in its broadest reasonable interpretation in light of the specifications; with that being said, cross section of at least 100 shows straight parallel sides about the threaded areas thereof), in which the sleeve is received in a counterbore in a lowermost end of the mandrel (as shown in at least figures 2-3), and in which the setting rod is configured to apply a compressive force to the mandrel during setting of the well plug (at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4), the setting rod being releasable for longitudinal displacement relative to the mandrel in response to a predetermined shear force applied to the sleeve (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom).

In regards to claim 9, Frazier further discloses: in which the surface is formed on a structure (at least 230, 235) that displaces with the setting rod (as shown in the transitioning within figures 2-3; at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4).

In regards to claim 10, Frazier further discloses: in which the sleeve engages an annular shoulder formed on the mandrel (as shown in figures 2-3).

In regards to claim 12, Frazier further discloses: in which the seal element is positioned between first and second structures (at least 230, 235), the seal element being outwardly extendable in response to a decrease in a longitudinal distance between the first and second structures (as shown in the transitioning within figures 2-3; at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4).

In regards to claim 13, Frazier further discloses: in which the first structure displaces with the mandrel (as shown in the transitioning within figures 2-3; at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4).

In regards to claim 14, Frazier further discloses: in which the predetermined shear force is transmitted from the setting rod to the mandrel via the sleeve (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom).

In regards to claim 15, Frazier discloses: A method of setting a well plug (at least 200) in a subterranean well (abstract discloses a plug for isolating a wellbore), the method comprising: 
	displacing a tubular mandrel (210) with a setting rod (310) relative to an outer housing (at least 280) of the well plug (as shown in at least figures 2-3), in which a compressive force is applied to the mandrel by the setting rod during the displacing (at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4); 
	outwardly extending a seal element (250) of the well plug in response to the displacing (as shown in the transitioning within figures 2-3; at least paragraphs [0039-0063] introduces a downward compressive force applied to the apparatus as shown in at least figures 3A-3B to allow for expanding the seal elements as shown in figure 4); and 
	shearing a releasable attachment securing the setting rod relative to the mandrel, the releasable attachment comprising one of the group consisting of: a) an annular shaped shear ring (at least 100) having straight parallel sides (Examiner notes that “straight parallel sides” is taken in its broadest reasonable interpretation in light of the specifications; with that being said, cross section of at least 100 shows straight parallel sides about the threaded areas thereof) and b) a bond between a sleeve (at least 100) and a surface (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom), the sleeve having straight parallel sides,
	in which the releasable attachment is received in a counterbore in a lowermost end of the mandrel (as shown in at least figures 2-3).

In regards to claim 16, Frazier further discloses: in which the releasable attachment comprises the annular shaped shear ring (at least 100), and in which the shearing comprises shearing the shear ring between annular shaped shoulders (as shown in figures 2-3).

In regards to claim 17, Frazier further discloses: in which the shearing further comprises releasing the setting rod for displacement relative to the mandrel in response to a predetermined shear force being applied to the shear ring (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom).

In regards to claim 18, Frazier further discloses: in which one of the annular shoulders displaces with the setting rod (310), and another annular shoulder displaces with the mandrel (as shown in figures 2-3).

In regards to claim 19, Frazier further discloses: in which the releasable attachment comprises the bond (as shown in figures 2-3), and in which the shearing comprises displacing the surface with the setting rod relative to the mandrel (at least paragraphs [0039-0063] introduces the setting tool exerts an axial force against the outer, upper end of the plug 200 in a downward direction that is matched by the adapter rod 310 of the setting tool exerting an equal and opposite force from the lower end of the plug 200 in an upward direction; the setting tool can be released from the shearable threads 130, 130A of the plug 200, or the insert 100 that is screwed into the plug 200 by continuing to apply the opposing, axial forces on the body 210 via the adapter rod 310 and the outer cylinder; the force or stress is focused on the shearable threads 130, 130A, which will eventually shear, break, or otherwise deform at a predetermined amount, releasing the adapter rod 310 therefrom).

In regards to claim 20, Frazier further in which the releasable attachment comprises the bond, and in which the sleeve abuts an annular shoulder formed in the mandrel (as shown in figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0240200 A1 (i.e. Frazier) in view of US Publication 2003/0188860 A1 (i.e. Zimmerman et al.).

In regards to claim 3, Frazier further discloses: the first annular shoulder that secures the shear ring to the setting rod (as shown in figures 2-3).
	However, Frazier appears to be silent in regards to: in which the first annular shoulder is formed on a fastener that secures the shear ring to the setting rod.	
	Nonetheless, Zimmerman discloses: in which the first annular shoulder is formed on a fastener that secures the shear ring to the setting rod (at least figures 1C, 1C-R or 4C, 4C-R and paragraphs [0034-0047 & 0058-0064] introduces a annular shoulders formed on a fastener such as at least element 120, 132, 140L, or 410 to secure a shear ring, such as 425, to the setting rod, such as 38).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier to include the teachings of Zimmerman, by modifying the connection of the shear ring between the setting rod and the tubing mandrel taught by Frazier to include for a fastener coupled thereof taught by Zimmerman to allow for a releasing mechanism for releasing a bridge plug or other sealing tool into a wellbore after the sealing tool has been set (paragraph [0001]). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0240200 A1 (i.e. Frazier) in view of US Publication 2015/0260008 A1 (i.e. McCoy et al.).

In regards to claim 11, Frazier discloses: the sleeve (at least 100) bonding (at shown in at least figures 2-3).
	However, Frazier appears to be silent in regards to the bond being an adhesive.	Nonetheless, McCoy discloses the bond being an adhesive (para. [0025], discloses types of shear devices may be used, such as adhesives).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frazier to include the teachings of McCoy, by modifying the bond of the shear ring sleeve taught by Frazier to include for the bond to be an adhesive taught by McCoy to allow for holding elements in place until a specific pressure threshold surpasses to allow for a specific actuation. Another benefit is to allow the sealing element and slips may initially be in a contracted configuration, allowing the downhole tool to be run into the wellbore without engaging the wellbore or any other surrounding tubular until the specific pressure threshold surpasses (see para. [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676